 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 1 of 12 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

    DAIRIS DIXON,

              Plaintiff,

    vs.                                              CASE NO.:

    MCLANE COMPANY, INC.,                        a
    Foreign Profit Corporation,

              Defendant.
                                                 /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, DAIRIS DIXON (“Plaintiff”), by and through undersigned counsel, hereby files

this Complaint against Defendant, MCLANE COMPANY, INC., (the “McLane” or

“Defendant”) and in support thereof states as follows:

                                        INTRODUCTION

          This is an action brought pursuant to Title VII of the Civil Rights Act of 1964, as

amended, by the Civil Rights Act of 1991, 42 U.S.C. 2000e et seq. (“Title VII”), and also as

amended by the Pregnancy Discrimination Act of 1978 (“PDA”), the Americans with

Disabilities Act, as amended, 42 U.S.C. 12101, et seq. (“ADAAA”), and the Florida Civil Rights

Act of 1992, Fla. Stat. 760.01 et seq. (“FCRA”) to recover front pay, back pay, reinstatement,

lost benefits, compensatory damages, emotional distress damages, pain and suffering, injunctive

relief, reasonable attorneys’ fees and costs and any other relief to which the Plaintiff is entitled

including but not limited to equitable relief.
 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 2 of 12 PageID 2



                                               PARTIES

1.     Defendant, MCLANE COMPANY, INC., is a Foreign Profit Corporation. At all material

times hereto, Defendant maintained an office in Osceola County, Florida.

2.     Plaintiff is an adult individual who resides in Osceola County, Florida.

3.     Defendant was an employer as defined by the laws under which this action is brought and

employs greater than 15 employees.

                                JURISDICTION AND VENUE

4.     Jurisdiction of this matter arises under 28 U.S.C. §1331 with federal questions involving

Title VII and the ADAAA.          Jurisdiction over state law claims arise under the Court’s

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

5.     This Court has jurisdiction over Plaintiff’s claims because, at all times material to this

Complaint, Plaintiff worked for Defendant in Osceola County, Florida.

6.     The illegal conduct complained of and the resultant injury occurred within the judicial

district in and for Osceola County, Florida.

           TITLE VII / PDA / ADAAA/FCRA STATUTORY PREREQUISITES

7.     Plaintiff is a female “person” who suffered discrimination based on her gender /

pregnancy / medical condition. As such she is a member of a class of individuals protected by

Title VII, the PDA, the ADAAA and the FCRA.

8.     Plaintiff was qualified for her position of employment.

9.     Plaintiff suffered an adverse effect upon her employment by being terminated by

Defendant with the motivating or determinative factor used by Defendant in the decision making

process was Plaintiff’s gender, pregnancy, or related medical condition(s).




                                                  2
 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 3 of 12 PageID 3



10.     Plaintiff suffered from differential application of work or disciplinary rules because

Defendant treated Plaintiff differently on the basis of Plaintiff’s protected class.

11.     The Defendant meets the statutory criteria for coverage as an “employer” under Title VII,

the PDA, the ADAAA, and the FCRA.

12.     Plaintiff meets the statutory criteria for coverage as an “employee” under Title VII, the

PDA, the ADAAA, and the FCRA.

13.     Plaintiff filed her Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on December 7, 2018, which is within 300 days of the last date of

Defendant’s alleged discriminatory and retaliatory conduct. Plaintiff was issued a right-to-sue

letter by the EEOC on August 5, 2019. Therefore this complaint is being filed within 90 days of

Plaintiff receiving her right to sue letter.

14.     Accordingly Plaintiff has completed with all other Title VII, PDA, ADAAA, and FCRA

requirements and all other prerequisites prior to bringing this lawsuit.

                                    FACTUAL ALLEGATIONS

15.     Defendant “is one of the largest supply chain service leaders, providing grocery and

foodservice supply chain solutions for convenience stores, mass merchants, drug stores and chain

restaurants throughout the United States.” See MCLANE COMPANY CAREERS, About,

http://www.mclanecareers.com/content/careers/en/home/about.html (last visited on Sept. 4,

2019), attached as Exhibit “A.”

16.     Defendant “operates over 80 distribution centers across the U.S. and one of the nation’s

largest private fleets.” See id.

17.     Defendant operates a warehouse / distribution center at 1818 South Poinciana Boulevard,

Kissimmee, FL 34758.




                                                  3
 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 4 of 12 PageID 4



18.    Plaintiff was hired by Defendant in the position of “Candy Repack – Selector 2.”

19.    Plaintiff was hired on or about July 6, 2018, and worked for Defendant until her unlawful

termination on September 27, 2018.

20.    Plaintiff’s primary job duties included reading selection labels to identify slot location,

product description, and quantity required for each order; pulling correct quantities of designated

product for each order; and pushing a tote or box along a conveyor line to the next slot location

until the order is complete.

21.    On or about September 25, 2018, while Plaintiff was approximately nine weeks pregnant,

she woke up for her regular shift bleeding heavily.

22.    Given her pregnancy Plaintiff needed to seek immediate medical attention.

23.    Pursuant to Defendant’s policies and procedures, Plaintiff used the “call-out number” to

notify Defendant she needed to call-out of her shift due to her medical emergency.

24.    In an abundance of caution, Plaintiff also called the main office and spoke with one of

Defendant’s employees named Jackie (last name unknown) to inform her she would not be able

to work her shift that day due to her medical emergency and her need to seek medical attention.

25.    That same day, Plaintiff presented to the Emergency Room for diagnosis and treatment.

26.    Plaintiff’s Emergency Room doctor instructed Plaintiff to rest and not to return to work

for two days. He gave her a doctor’s note confirming the same instructions. He also instructed

Plaintiff to make an appointment with her OB/GYN.

27.    Later that same day, Plaintiff presented to her OB/GYN who instructed her that she

would need to undergo an ultrasound on Thursday, September 27, 2019, at 3:00 p.m. to further

identify the exact cause of the bleeding. Plaintiff’s OB/GYN instructed her not to perform any

heavy lifting until they were able to further identify the exact cause of the bleeding at the




                                                4
 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 5 of 12 PageID 5



ultrasound on Thursday afternoon. Plaintiff’s OB/GYN provided her a doctor’s note confirming

the instructions.

28.     On Wednesday, September 26, 2018, Plaintiff arrived to work at 6:00 a.m. to speak with

her supervisor, Yolanda (last name unknown). Plaintiff informed Yolanda that she was pregnant,

explained the medical issues she was facing (i.e. unexplained heavy bleeding), and informed her

of her doctor’s restrictions (i.e. two days of rest and no heavy lifting until further testing can be

performed to identify the cause of the bleeding). Yolanda told Plaintiff she was permitted to go

home but instructed her to return at 8:00 a.m. to speak with the Manager of Human Resources,

Tracy Davis.

29.     Plaintiff returned to work at 8:00 a.m. as instructed. Ms. Davis was not in the office.

Plaintiff spoke with another of one Defendant’s human resources employees, Kristina (last name

unknown). Plaintiff informed Kristina of her pregnancy, medical issues, and restrictions placed

on her by her doctors. She provided Kristina copies of her doctor’s notes verifying the same.

Kristina took down Plaintiff’s name and telephone number and told her Ms. Davis would give

her a call later.

30.     Later that day, around 4:00 p.m., Ms. Davis called Plaintiff and asked her to meet in

person at 8:00 a.m. the following morning. Plaintiff agreed.

31.     On Thursday, September 27, 2018, Plaintiff arrived to work at 8:00 a.m. to speak with

Ms. Davis. Without performing any interactive process with Plaintiff, and before determining the

results of her ultrasound later that same afternoon (which would impact whether Plaintiff even

needed a prolonged lifting restriction), Ms. Davis told Plaintiff McLane could not accommodate

her and that they would have to terminate her employment.

32.     Plaintiff’s termination was effective immediately.




                                                 5
 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 6 of 12 PageID 6



33.     Plaintiff requested a reasonable accommodation which Defendant could have but refused

to accommodate.

34.     Defendant failed to engage in the interactive process required by the ADAAA.

35.     Defendant discriminated against Plaintiff due her gender, pregnant condition, and

disability / perceived disability.

                                    COUNT I
                    GENDER DISCRIMINATION UNDER TITLE VII AND
                       THE PREGNANCY DISCRIMINATION ACT

36.     Plaintiff re-alleges and adopts paragraph one (1) through thirty-five (35) as though fully

set forth herein.

37.     At the time of Plaintiff’s employment with Defendant, Plaintiff, a female, was pregnant.

38.     Defendant was Plaintiff’s employer as defined by Title VII and the PDA.

39.     Defendant had knowledge of Plaintiff’s pregnant condition.

40.     Plaintiff’s gender / pregnant condition were motivating factors in Defendant’s decision to

terminate her employment.

41.     Defendant has, with malice or reckless indifference, violated the dictates of Title VII and

the PDA, as incorporated into Title VII, by intentionally discriminating against Plaintiff because

of her gender and pregnant condition.

42.     Defendant had actual or constructive knowledge of the discriminatory conduct.

43.     Defendant’s acts and omissions negatively affected one or more terms, conditions and/or

privileges of Plaintiff’s employment.

44.     Defendant’s conduct violated Plaintiff’s right to be free from discrimination as guaranteed

by Title VII and the PDA.




                                                 6
 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 7 of 12 PageID 7



45.     Plaintiff has no plain, adequate or complete remedy at law for the actions of Defendant,

which have caused and continue to cause irreparable harm.

46.     Defendant’s violations of Title VII and the PDA were willful.

47.     As a direct and proximate result of the discrimination described above, Plaintiff has

suffered damages including loss of employment, income, benefits, distress, humiliation, and

embarrassment.

48.     Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to Title VII and the

PDA.

        WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits and/or lost earning capacity;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

                                      COUNT II
                    DISABILITY DISCRIMINATION UNDER THE ADAAA

49.     Plaintiff re-alleges and adopts paragraph one (1) through thirty-five (35) as though fully

set forth herein.

50.     Plaintiff was a qualified individual with a disability.

51.     Plaintiff was perceived as disabled by Defendant.



                                                  7
 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 8 of 12 PageID 8



52.    Defendant was Plaintiff’s employer as defined by the ADAAA.

53.    Defendant discriminated against Plaintiff because of her actual or perceived disability in

violation of the ADAAA.

54.    Defendant discriminated against Plaintiff because she exercised her rights under the

ADAAA by notifying Defendant of her request for an accommodation of two days off from

work plus a temporary heavy lifting restriction.

55.    Defendant had actual or constructive knowledge of the discriminatory conduct.

56.    Defendant’s acts and omissions negatively affected one or more terms, conditions and/or

privileges of Plaintiff’s employment.

57.    Defendant’s conduct violated Plaintiff’s right to be free from discrimination as

guaranteed by the ADAAA.

58.    Plaintiff has no plain, adequate or complete remedy at law for the actions of Defendant,

which have caused and continue to cause irreparable harm.

59.    Defendant’s violations of the ADAAA were willful.

60.    Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to the ADAAA.

       WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

allowed by law including:

           a. Back pay and benefits;

           b. Interest on back pay and benefits;

           c. Front pay and benefits and/or lost earning capacity;

           d. Compensatory damages for emotional pain and suffering;

           e. Injunctive relief;

           f. Prejudgment interest;




                                                   8
 Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 9 of 12 PageID 9



            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

                                   COUNT III
                     GENDER DISCRIMINATION UNDER THE FCRA

61.     Plaintiff re-alleges and adopts paragraph one (1) through thirty-five (35) as though fully

set forth herein.

62.     At the time of Plaintiff’s employment with Defendant, Plaintiff, a female, was pregnant.

63.     Defendant was Plaintiff’s employer as defined by the FCRA.

64.     Defendant had knowledge of Plaintiff’s pregnant condition.

65.     Plaintiff’s gender / pregnant condition were motivating factors in Defendant’s decision to

terminate her employment.

66.     Defendant has, with malice or reckless indifference, violated the dictates of the FCRA, by

intentionally discriminating against Plaintiff because of her gender and pregnant condition.

67.     Defendant had actual or constructive knowledge of the discriminatory conduct.

68.     Defendant’s acts and omissions negatively affected one or more terms, conditions and/or

privileges of Plaintiff’s employment.

69.     Defendant’s conduct violated Plaintiff’s right to be free from discrimination as guaranteed

by the FCRA.

70.     Plaintiff has no plain, adequate or complete remedy at law for the actions of Defendant,

which have caused and continue to cause irreparable harm.

71.     Defendant’s violations of the FCRA were willful.

72.     As a direct and proximate result of the discrimination described above, Plaintiff has

suffered damages including loss of employment, income, benefits, distress, humiliation, and

embarrassment.



                                                 9
Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 10 of 12 PageID 10



73.     Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to the FCRA.

        WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

allowed by law including:

            a. Back pay and benefits;

            b. Interest on back pay and benefits;

            c. Front pay and benefits and/or lost earning capacity;

            d. Compensatory damages for emotional pain and suffering;

            e. Injunctive relief;

            f. Prejudgment interest;

            g. Costs and attorney’s fees; and

            h. Such other relief as the Court may deem just and proper.

                                     COUNT IV
                    DISABILITY DISCRIMINATION UNDER THE FCRA

74.     Plaintiff re-alleges and adopts paragraph one (1) through thirty-five (35) as though fully

set forth herein.

75.     Plaintiff was a qualified individual with a disability.

76.     Plaintiff was perceived as disabled by Defendant.

77.     Defendant was Plaintiff’s employer as defined by the FCRA.

78.     Defendant discriminated against Plaintiff because of her actual or perceived disability in

violation of the FCRA.

79.     Defendant discriminated against Plaintiff because she exercised her rights under the

FCRA by notifying Defendant of her request for an accommodation of two days off from work

plus a temporary heavy lifting restriction.

80.     Defendant had actual or constructive knowledge of the discriminatory conduct.



                                                  10
Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 11 of 12 PageID 11



81.    Defendant’s acts and omissions negatively affected one or more terms, conditions and/or

privileges of Plaintiff’s employment.

82.    Defendant’s conduct violated Plaintiff’s right to be free from discrimination as

guaranteed by the FCRA.

83.    Plaintiff has no plain, adequate or complete remedy at law for the actions of Defendant,

which have caused and continue to cause irreparable harm.

84.    Defendant’s violations of the FCRA were willful.

85.    Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to the FCRA.

       WHEREFORE, Plaintiff prays for a trial by jury and all legal and equitable relief

allowed by law including:

           a. Back pay and benefits;

           b. Interest on back pay and benefits;

           c. Front pay and benefits and/or lost earning capacity;

           d. Compensatory damages for emotional pain and suffering;

           e. Injunctive relief;

           f. Prejudgment interest;

           g. Costs and attorney’s fees; and

           h. Such other relief as the Court may deem just and proper.


           Plaintiff specifically reserves the right to amend her Complaint to seek
                              punitive damages against Defendants


       DATED this 17th day of September, 2019.




                                                11
Case 6:19-cv-01806-CEM-GJK Document 1 Filed 09/18/19 Page 12 of 12 PageID 12



                                   Respectfully submitted,



                                   /s/ JOLIE PAVLOS, ESQ.
                                   Jolie Pavlos, Esquire
                                   FBN 0125571
                                   Morgan & Morgan, P.A.
                                   20 N. Orange Avenue, 16th Floor
                                   Orlando, FL 32801
                                   Telephone: (407) 245-3517
                                   Facsimile: (407) 204-2206
                                   Email: jpavlos@forthepeople.com
                                           mbarreiro@forthepeople.com
                                   Attorneys for Plaintiff




                                     12
